TEZE&~~OIRNEY             GENE-L
                          OF    TEXAS




     Honorable Olan R. Van Zandt
     Chairman, Civil Jurisprudence Committee
     Senate of Texas
     Austin, Texas
     Dear Sir:                Oninion No. O-462
                              Rk: The constitutionality of House Bill
                                   No. 632, which provides for the
                                   attachment of adjacent territory
                                   for zoning purposes by towns of
                                   not less tha,nfour thousand lnhab-
                                   ltants within counties of not less
                                   than three hundred thousand and
                                   not more than three hundred and
                                   fifty thousand inhabitants accord-
                                   ing to the last preceding Federal
                                   census.
             We have your letter of March 9 requesting our opinion
     as to the constitutionality of the above mentioned bill.
             After careful study and analysis of the bill in ques-
     tion we are of the opinion that It attempts to enact a local
     law and therefore falls within the prohibitions made by Article
     5, Section 56, of the Constitution of the State of Texas.
             After consulting the last preceding Federal census we
     find that only one county In the State falls within the popu-
     lation brackets fixed In the bill, that county being Dallas
     County.
             In Bexar County v. Tynan, 97 S. W. (2d) 467, the
     Supreme Court of Texas, speaking through the Commission of
     Appeals, held unconstitutional House Bill 490 (Vernon's Anno-
     tated Civil Statutes, Article 3912-B), which provided that
.e   in counties in which the population was as much as 290,000
     and less than 310,000, according to the last preceding Feder-
     al census, the precinct and county officers should retain from
     fees of office certain named amounts, the result being that
     in such counties the retained compensation was greatly~re-
     duced from what was allowed by the prior laws.
              At the time said bill was enacted only one county fell
     within the population brackets fixed therein, said county be-
     .lng Bexar County.
Hon. Olan R. Van Zandt, March 21, 1939, page 2          o-462


        A careful study of the above referred to case, and the
authorities therein cited has convinced us that R. B. 632 falls
squarely within its purview.
        The Court quotes with approval therein the following
language used by the Supreme Court of Arkansas In the case of
Leonard v. Road Maintenance District No. 1, 61 S. W. (2d) 70
and 71, as follows:
        "The rule Is that a classification cannot be adopted
    arbitrarily upon a ground which has no foundation in
    differences of situation or circumstances of the
    munlclpa7.ltlesplaced in different classes. There
    must be some reasonable relatlon between the situa-
    tion of munlclpalltles classified and the purposes
    and objects to be attained. There must be something
    * * * which Fn some reasonable degree accounts for
    the division into classes."
        In the case of Randolph v. State, 36 S.W. (2d) 484,
the Court of Criminal Appeals of Texas indicated in dictum In
said opinion that where only three counties fell within the
population brackets fixed in the act In question in that case,
it probably offended against the provlslons of Article 3,
Section 56, of the Constitution of Texas. The act in question
was held unconstitutional on other grounds but the dictum above
referred to clearly indicated the Court's view.
        In this bill no distinctlon is sought to be made be-
tween urban counties and .rural counties generally, but the
bill includes within Its population brackets only the county
of Dallas, and is considered by us to be a purely local bill.
        Since the bill In our opinion is unconstitutional for
the reason above set out, we deem It unnecessary to discuss
any other grounds of unconstitutionality which may be embraced
in It.
                                     Yours very truly
                                  ATTORNEY GENERAL OF TEXAS

.ERS:AMM:wc                          By s/E. R. Simmons
                                          E. R. Simmons
                                              Assistant

                 OF'TEXAS